UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                         §
                                                 §
versus                                           §   CASE NO. 1:16-CR-61
                                                 §
LANCE GIOVANNI FONTENOT                          §

     MEMORANDUM ORDER ADOPTING REPORT AND RECOMMENDATION

         The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge. In accordance with 18 U.S.C. § 3401(i) and 18 U.S.C. § 3583(e), Judge Giblin held a

hearing and submitted findings of fact and a recommendation on the defendant’s plea of true. The

defendant consented to the revocation of his supervised release and waived his right to be present

and allocute at sentencing. The parties have not objected to Judge Giblin’s report.

         The Court ORDERS that the findings of fact and recommendation on plea of true (#51) are

ADOPTED. The Court finds that the defendant, Lance Giovanni Fontenot, violated conditions

of supervised release and ORDERS that his supervision is REVOKED. Pursuant to Judge Giblin’s

recommendation and the parties’ agreement, the Court ORDERS the defendant to serve a term of

six (6) months imprisonment, to include 172 days of unserved time in the residential reentry

center, as recommended by Judge Giblin. The Court further ORDERS a new one (1) year term

of supervised release. The conditions of supervision will be set forth in a separate revocation

judgment.

            SIGNED at Beaumont, Texas, this 13th day of September, 2019.




                                              ________________________________________
                                                          MARCIA A. CRONE
                                                   UNITED STATES DISTRICT JUDGE
